20-23177-rdd         Doc 74      Filed 08/31/21 Entered 08/31/21 13:00:10       Main Document
                                              Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
In re:                                                          Chapter 11

Blitman Saratoga LLC,                                           Case No. 20-23177 (RDD)

                                             Debtor.
------------------------------------------------------------X

    ORDER ADJOURNING HEARING ON DEBTOR’S EXCLUSIVITY MOTION
  AND GRANTING A BRIDGE EXTENSION UNTIL THE DATE OF THE HEARING

                 Upon the motion, dated June 7, 2011 (ECF #58) (the “Exclusivity Motion”) of

Blitman Saratoga LLC, debtor and debtor in possession (the “Debtor”), seeking entry of an order

pursuant to 11 U.S.C. § 1121(d)(1) extending for an additional ninety (90) days (i) the one

hundred and twenty (120) day exclusive period during which only the Debtor may file a chapter

11 plan and (ii) the related one hundred and eighty (180) day exclusive period during which only

the Debtor may solicit acceptances or rejections to a chapter 11 plan, until September 7, 2021

and November 8, 2021 respectively (collectively, the “Exclusive Periods”); and it appearing that

the Exclusivity Motion was filed before the expiration of the Debtor’s Exclusive Periods and is

scheduled to be heard by this Court on September 1, 2021 at 10:00 a.m.; and the Court having

determined that the hearing to consider the Exclusivity Motion should be adjourned to

September 22, 2021 for administrative reasons; and it appearing that it is appropriate to preserve

the status quo until the Court has made a final determination on the Exclusivity Motion and entry

of certain interim relief is proper under the circumstances, it is hereby

        ORDERED that the hearing to consider the Exclusivity Motion is hereby adjourned to

September 22, 2021 at 10:00 a.m.; and it is further
20-23177-rdd            Doc 74        Filed 08/31/21 Entered 08/31/21 13:00:10                            Main Document
                                                   Pg 2 of 2



         ORDERED, that pursuant to 11 U.S.C. §1121(d), the Exclusive Periods be are hereby

extended through and including one business day after the Hearing Date without prejudice to any

party’s rights and remedies as to the merits of the Exclusivity Motion.

Dated: White Plains, New York
       August 31, 2021


                                                                /s/Robert D. Drain
                                                                United States Bankruptcy Judge




H:\Georgiana\word\Madison 92nd Street Associates LLC - FISMI.30329\Bankruptcy\Motion Exclusivity Extension - Proposed Bridge Order
(12.12.11).doc




                                                                2
